 
      

EXHIBIT 10.1
 
AGREEMENT AND PLAN OF MERGER
 
 

--------------------------------------------------------------------------------


 
 
Exhibit A
 
 
AGREEMENT AND PLAN OF MERGER
 
by and among
 
Drayton Harbor Resources, Inc.,
 
Drayton Acquisition Sub, Inc.,
 
and
 
LED Power, Inc.
 
dated as of January 12, 2009
 
______________________________________________
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”), is made and entered into as
of January 12, 2009, by and among Drayton Harbor Resources, Inc., a Nevada
corporation (“Parent”), Drayton Acquisition Sub, Inc., a Nevada corporation and
wholly owned subsidiary of Parent (“Merger Sub”), and LED Power, Inc., a Nevada
corporation (the “Company”).  Certain other capitalized terms used in this
Agreement are defined in Exhibit A attached hereto.
 
RECITALS
 
WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company believe it is in the best interest of each company and their respective
shareholders to consummate the business combination transaction provided for
herein in which Merger Sub would merge with and into the Company (the “Merger”);
 
WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company have approved this Agreement and the Merger, upon the terms and subject
to the conditions set forth in this Agreement in accordance with the Nevada
Revised Statutes (“NRS”) and their respective charter documents;
 
WHEREAS, it is intended that, for federal income tax purposes, the Merger will
qualify as a reorganization under the provisions of Section 368(a) of the Code;
and
 
WHEREAS, each of Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the consummation thereof.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE 1
 
THE MERGER
 
1.1.           The Merger.  Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with the NRS, Merger Sub shall be
merged with and into the Company at the Effective Time of the Merger (as defined
in Section 1.3).  Following the Merger, the separate corporate existence of
Merger Sub shall cease, and the Company shall continue as the surviving
corporation (the “Surviving Corporation”) and shall succeed to and assume all
the rights, properties, liabilities and obligations of Merger Sub in accordance
with the NRS.
 
1.2.           Closing.  The closing of the Merger (the “Closing”) shall take
place at the offices of the Parent at the date and time on which the conditions
to Closing set forth in Article 8 of this Agreement shall have been satisfied or
waived by the appropriate party or at such time as the parties hereto
agree.  The date on which the Closing actually occurs and the transactions
contemplated hereby become effective is hereinafter referred to as the “Closing
Date.”  At the time of the Closing, Parent, Merger Sub and the Company shall
deliver the certificates and other documents and instruments required to be
delivered hereunder.
 

--------------------------------------------------------------------------------


 
1.3.           Effective Time of the Merger.  At the Closing, the parties hereto
shall (a) cause an articles of merger substantially in the form of Exhibit B
(the “Nevada Articles of Merger”) to be executed and filed with the Secretary of
State of the State of Nevada, as provided in Section 92A.200 of the NRS, and
(b) take all such other and further actions as may be required by the NRS or
other applicable Law to make the Merger effective.  The Merger shall become
effective as of the date and time of the filing of the Nevada Articles of
Merger.  The date and time of such effectiveness are referred to herein as the
“Effective Time.”
 
1.4.           Effects of the Merger.  Subject to the foregoing, the effects of
the Merger shall be as provided in the applicable provisions of the NRS.
 
1.5.           Articles of Incorporation and Bylaws of the Surviving
Corporation. The Articles of Incorporation of the Company as in effect
immediately prior to the Effective Time and as amended by the Nevada Articles of
Merger shall be the Articles of Incorporation of the Surviving Corporation until
thereafter changed or amended as provided therein or in accordance with
applicable Law.  The Bylaws of the Company as in effect immediately prior to the
Effective Time shall be the Bylaws of the Surviving Corporation until thereafter
changed or amended as provided therein or in accordance with applicable law.
 
1.6.           Directors and Officers.  The directors and officers of the
Company immediately prior to the Effective Time shall be the directors and
officers of the Surviving Corporation until their successors shall have been
duly elected or appointed and qualified in accordance with applicable Law or
until their earlier death, resignation or removal in accordance with the
Surviving Corporation’s Articles of Incorporation and Bylaws.  Additionally, the
sole director of the Company will be appointed to serve on the Board of
Directors of the Parent.
 
ARTICLE 2
 
EFFECT OF THE MERGER ON THE CAPITAL STOCK
OF COMPANY AND MERGER SUB
 
2.1.           Effect on Capital Stock.  At the Effective Time, by virtue of the
Merger and without any action on the part of Parent, Merger Sub or the Company:
 
  (a)          Capital Stock of Merger Sub.  Each issued and outstanding share
of capital stock of Merger Sub shall by virtue of the Merger and without any
action on the part of any holder thereof, be converted into one share of the
Company’s common stock.  Such newly issued share shall thereafter constitute all
of the issued and outstanding capital stock of the Surviving Corporation.
 
  (b)          Conversion of the Company Stock.  Subject to other provisions of
this Article 2:
 
(i)           Each issued and outstanding share of the Company Stock immediately
prior to the Effective Time (individually a “Share” and collectively the
“Shares”), other than Shares held by the Company, shall, by virtue of the
Merger, be converted automatically into the right to receive one share of the
Parent’s Common Stock (the “Merger Consideration”) to be issued or exchanged in
consideration therefor upon the surrender of such certificate in accordance with
Section 2.2, without interest.
 
2

--------------------------------------------------------------------------------


 
(ii)           Each Share and Common Stock issued and outstanding immediately
prior to the Effective Time that is restricted or not fully vested shall upon
such conversion have the same restrictions or vesting arrangements as were
applicable to such shares prior to the conversion.
 
(iii)           The capitalization of the Company immediately prior to the
Effective Time shall be set forth on a Merger Consideration certificate to be
delivered by the Company to Merger Sub at Closing (the “Merger Consideration
Certificate”).  Parent and Merger Sub shall be entitled to rely on the Merger
Consideration Certificate in connection with issuance of the Merger
Consideration pursuant to Section 2.2.
 
(iv)           At the Effective Time, each Share held by the Company as treasury
stock or held by Merger Sub immediately prior to the Effective Time shall, by
virtue of the Merger and without any action on the part of the Company, Merger
Sub or the holder thereof, be canceled, retired and cease to exist, and no
consideration shall be delivered with respect thereto.
 
2.2.          Surrender and Payment.
 
 (a)           Promptly after the Effective Time, the Surviving Corporation
shall cause to be mailed to each holder of record of a certificate or
certificates (the “Certificates”) which immediately prior to the Effective Time
represented outstanding shares of Company Stock, whose shares were converted
into the right to receive the Merger Consideration pursuant to Section 2.1(b),
instructions for use in effecting the surrender of the Certificates in exchange
for the Merger Consideration.  Upon surrender of a Certificate for cancellation
to the Parent or to such agent or agents as may be appointed by Parent, the
holder of such Certificate shall be entitled to receive in exchange therefor the
Merger Consideration, and the Certificate so surrendered shall forthwith be
cancelled.  Until so surrendered, each Certificate will be deemed from and after
the Effective Time, for all corporate purposes, to evidence the right to receive
the Merger Consideration.
 
 (b)           If any portion of the Merger Consideration is to be paid to a
Person other than the registered holder of the Shares represented by the
Certificates surrendered in exchange therefor, it shall be a condition to such
payment that the Certificates so surrendered shall be properly endorsed or
otherwise be in proper form for transfer.
 
 (c)           If, after the Effective Time, Certificates are presented to the
Surviving Corporation, they shall be canceled and exchanged for the Merger
Consideration provided for, and in accordance with the procedures set forth, in
this Article 2.
 
 (d)           Notwithstanding anything to the contrary in this Section 2.2,
Parent shall not be liable to any holder of Shares for any amount paid to a
public official pursuant to and in accordance with the requirements of
applicable abandoned property, escheat or similar Laws.
 
2.3.          Additional Actions.  If, at any time after the Effective Time, the
Surviving Corporation shall consider or be advised that any deeds, bills of
sale, assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation its right, title or interest in, to or under any of the rights,
properties or assets of Merger Sub or the Company or otherwise to carry out this
Agreement, the officers and directors of the Surviving Corporation shall be
authorized to execute and deliver, in the name and on behalf of Merger Sub and
the Company, all such deeds, bills of sale, assignments and assurances and to
take and do, in the name and on behalf of Merger Sub or the Company, all such
other actions and things as may be necessary or desirable to vest, perfect or
confirm any and all right, title and interest in, to and under such rights,
properties or assets in the Surviving Corporation or otherwise carry out the
transactions contemplated by this Agreement.
 
3

--------------------------------------------------------------------------------


 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Parent and Merger Sub that, except as set
forth in the disclosure schedules delivered by the Company to Parent and Merger
Sub (the “Company Disclosure Schedule”) which have been provided to Parent prior
to the date hereof:
 
3.1.         Corporate Existence and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, and has all corporate powers and authority and all governmental
licenses, authorizations, permits, consents and approvals required to own, lease
and operate its properties and to carry on its business as now conducted, except
for those licenses, authorizations, permits, consents and approvals the absence
of which would not, individually or in the aggregate, have a Material Adverse
Effect on the Company.  The Company has heretofore delivered to Parent true and
complete copies of the Company’s Articles of Incorporation and Bylaws as
currently in effect.
 
3.2.         Subsidiaries.  The Company does not own, directly or indirectly,
any equity or other ownership interest in any corporation, partnership, joint
venture or other entity or enterprise.
 
3.3.         Corporate Authorization.
 
(a)           The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby are
within the Company’s corporate powers and have been duly authorized by all
necessary corporate action.  This Agreement and the Merger have been duly
authorized by all necessary corporate action of the Company in accordance with
the NRS.
 
(b)           The Company’s Board of Directors, at a meeting duly called and
held, has unanimously (i) determined that this Agreement and the transactions
contemplated hereby (including the Merger) are fair to, and in the best
interests of, its shareholders, and (ii) approved and adopted this Agreement and
the transactions contemplated hereby (including the Merger), which approval
satisfies in full any applicable requirements of the NRS.
 
(c)           This Agreement has been duly executed and delivered by the
Company.  This Agreement constitutes, and the Transaction Documents to be
executed and delivered by the Company will constitute, legal, valid and binding
obligations of the Company, enforceable against the Company, as applicable, in
accordance with their respective terms, except to the extent that its
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors
rights generally or by general equitable principles.
 
4

--------------------------------------------------------------------------------


 
3.4.         Governmental Authorization.  The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby require no action by or in respect of,
or filing with, any governmental body, agency, official or authority, other than
(a) the filing of the Nevada Articles of Merger and other documents in
accordance with the NRS, and (b)  any other filings, approvals or authorizations
which, if not obtained, would not, individually or in the aggregate, have a
Material Adverse Effect on the Company or Materially impair the ability of the
Company to consummate the transactions contemplated by this Agreement.
 
3.5.          Non-Contravention.  The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby do not and will not (i) contravene or conflict
with the Articles of Incorporation or Bylaws of the Company, (ii) assuming
compliance with the matters referred to in Section 3.4, contravene or conflict
with or constitute a violation of any provision of any Law, judgment,
injunction, order or decree binding upon or applicable to the Company,
(iii) require the consent or other action of any Person under, constitute a
Default under, or give rise to any right of termination, cancellation or
acceleration of any right or obligation of the Company or to a loss of any
benefit to which the Company is entitled under any provision of any Material
agreement or other instrument binding upon the Company or any Material license,
franchise, permit, certificate, approval or other similar authorization
affecting, or relating in any way to, the assets or business of the Company,
(iv) result in the creation or imposition of any Material Lien on any asset of
the Company, except, in the case of clause (ii), for such matters as would not,
individually or in the aggregate, have a Material Adverse Effect on the Company
or Materially impair the ability of the Company to consummate the transactions
contemplated by this Agreement.
 
3.6.         Compliance with Law and Other Instruments.
 
(a)           The Company holds all Material licenses, permits and
authorizations necessary for the lawful conduct of its business as now being
conducted pursuant to all applicable Laws of all governmental bodies, agencies
and other authorities having jurisdiction over the Company or any part of its
operations, and there are no violations or claimed violations by the Company, or
action or proceeding pending against the Company of any such license, permit or
authorization or any such Law.
 
(b)           The business of the Company has been and is being conducted in
compliance with all applicable Laws, except for violations or failures to so
comply that would not, individually or in the aggregate, have a Material Adverse
Effect on the Company.  No investigation or review by any Regulatory Authority
with respect to the Company is pending or threatened in writing.
 
3.7.         Capitalization.
 
(a)           The authorized capital stock of the Company consists of
100,000,000 shares of common stock.  As of the Closing Date, there were
outstanding 9,000,000 shares of Company Stock.
 
(b)           All outstanding shares of Company Stock have been duly authorized
and validly issued and are fully paid and nonassessable and free of preemptive
rights.  The Company has provided a capitalization table to the Merger Sub as of
the Closing Date.
 
5

--------------------------------------------------------------------------------


 
(c)           All of the Company Stock was issued or granted in compliance with
all applicable federal and state securities laws.
 
3.8.         Litigation.  There is no action, suit, investigation, audit or
proceeding pending against, or to the Knowledge of the Company threatened
against or affecting, the Company, its officers or directors or any of its
properties before any court or arbitrator or any governmental body, agency or
official.
 
3.9.         Taxes. The Company has prepared and timely filed with the
appropriate governmental agencies all franchise, income and all other Tax
returns and reports required to be filed on or before the Effective Time, taking
into account any extension of time to file granted to or obtained on behalf of
the Company.
 
3.10.       Interests in Real Property. The Company does not own any real
property.  All real property leases to which the Company is a party are valid
and in full force and effect and are valid and binding on the parties thereto,
assuming enforceability as to the parties other than the Company, and the
Company is not in Default of any Material provision thereof.
 
3.11.       Personal Property.  The Company has good and marketable title, free
and clear of all title defects, security interests, pledges, options, claims,
liens, encumbrances and restrictions of any nature whatsoever to all inventory
and receivables and to any item of machinery, equipment, or tangible personal
property used in the business by the Company.
 
3.12.       Patents, Intellectual Property; Software.
 
(a)           The Company owns or possesses legally enforceable rights to use,
all Intellectual Property Material to the operation of the business of the
Company as currently conducted, or to products or services currently under
development by the Company (collectively, “Material Intellectual Property”), and
has the right to use, license, sublicense or assign the same without Material
liability to, or any requirement of consent from, any other Person or party. All
Material Intellectual Property is either owned by the Company free and clear of
all Liens or is used pursuant to a license agreement; each such license
agreement is valid and enforceable and in full force and effect; the Company is
not in Material Default thereunder; and to the Knowledge of the Company, no
corresponding licensor is in Material Default thereunder.
 
(b)           The Company has the right to use, pursuant to valid licenses, all
software development tools, library functions, compilers, and all other Third
Party Software that are used in the operation of the Company or to create,
modify, compile, operate or support any Software that is Material Intellectual
Property or is incorporated into any Product.
 
3.13.       Contracts. The Company has provided copies of all Material Contracts
to Merger Sub. With respect to each such Contract:  (i) the Company is not in
breach or Default, and no event has occurred or circumstances exist which (with
or without notice or lapse of time or both) could reasonably be expected to
constitute a material breach or Default of, or permit termination, modification
or acceleration under, the Contract; (ii) no party has repudiated any provision
of the Contract; (iii) the Contract is legally valid and binding and is
enforceable in accordance with its terms against the Company and, to the
Knowledge of the Company, any other parties thereto, except that (A) such
enforcement may be subject to any bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other Laws, now or hereafter in effect,
relating to or limiting creditors’ rights generally and (B) the remedy of
specific performance and injunctive and other forms of equitable relief, may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought; and (iv) the Company has not given to,
or received from any other Person, any notice or other communication regarding
any actual or alleged violation or breach thereof or Default thereunder.
 
6

--------------------------------------------------------------------------------


 
3.14.       Full Disclosure.  All of the representations and warranties made by
the Company in this Agreement, and all statements set forth in the certificates
delivered by the Company at the Closing pursuant to this Agreement, are true,
correct and complete in all Material respects and do not contain any untrue
statement of a Material fact or omit to state any Material fact necessary in
order to make such representations, warranties or statements, in light of the
circumstances under which they were made, misleading. The copies of all
documents furnished by the Company pursuant to the terms of this Agreement are
complete and accurate copies of the original documents.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Parent and Merger Sub, jointly and severally, represent and warrant to the
Company that, except as set forth in Parent Disclosure Schedule:
 
4.1.         Corporate Existence and Power.  Each of Parent and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation.  Each of Parent and Merger Sub has all
requisite corporate powers and authority and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted, except for those licenses, authorizations, permits,
consents and approvals the absence of which would not, individually or in the
aggregate, have a Material Adverse Effect on Parent. Parent has heretofore
delivered to the Company true and complete copies of the Certificate of
Incorporation and Bylaws, as currently in effect, for each of Parent and Merger
Sub.
 
4.2.         Corporate Authorization.
 
(a)           The execution, delivery and performance by each of Parent and
Merger Sub of this Agreement and the Transaction Documents and the consummation
of the transactions contemplated hereby and thereby are within the corporate
powers of each of Parent and Merger Sub, and have been duly authorized by all
necessary corporate action.
 
(b)           The board of directors of each of Parent and Merger Sub, at a
meeting duly called and held, have each (i) determined that this Agreement and
the Transaction Documents and the transactions contemplated hereby and thereby
(including the Merger) are in the best interests of their respective
shareholders, and (ii) approved and adopted this Agreement and the Transaction
Documents and the transactions contemplated hereby and thereby (including the
Merger), which approval satisfies in full any applicable requirements of the
NRS.
 
(c)           This Agreement has been duly executed and delivered by Parent and
Merger Sub.  This Agreement constitutes, and the Transaction Documents to be
executed and delivered will constitute legal, valid and binding obligations of
Parent and Merger Sub, enforceable against Parent and Merger Sub, as applicable,
in accordance with their respective terms, except to the extent that its
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting the enforcement of creditors
rights generally or by general equitable principles.
 
7

--------------------------------------------------------------------------------


 
4.3.         Consents and Approvals; No Violations.  Assuming the truth and
accuracy of the Company’s representations and warranties contained in
Section 3.4, except for the filing of the Articles of Merger with the Secretary
of State of the State of Nevada, no filing with or notice to, and no permit,
authorization, consent or approval of, any Governmental Entity is necessary for
the execution and delivery by Parent or Merger Sub of this Agreement or the
consummation by Parent or Merger Sub of the transactions contemplated hereby,
except where the failure to obtain such permits, authorizations, consents or
approvals or to make such filings or give such notice would not have a Material
Adverse Effect on the ability of Parent or Merger Sub to consummate the
Merger.  Neither the execution, delivery and performance of this Agreement by
Parent or Merger Sub nor the consummation by Parent or Merger Sub of the
transactions contemplated hereby will (a) conflict with or result in any breach
of any provision of the respective Articles of Incorporation or Bylaws (or
similar governing documents) of Parent or Merger Sub, (b) result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a Default under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, lease, license, contract, agreement or other
instrument or obligation to which Parent or Merger Sub is a party or by which
any of them or any of their respective properties or assets may be bound or
(c) violate any order, writ, injunction, decree or Law applicable to Parent or
Merger Sub or any of Parent’s subsidiaries or any of their respective properties
or assets, except in the case of (b) or (c) for violations, breaches or Defaults
which would not have a Material Adverse Effect on the ability of Parent or
Merger Sub to consummate the Merger.
 
4.4.         No Prior Activities.  Except for obligations incurred in connection
with its incorporation or the negotiation and consummation of this Agreement and
the transactions contemplated hereby, Merger Sub has neither incurred any
obligation or liability or engaged in any business or activity of any type or
kind whatsoever or entered into any agreement or arrangement with any person or
entity.
 
ARTICLE 5
 
COVENANTS OF THE COMPANY
 
5.1.         Conduct of the Company Business.  Prior to the Closing Date, except
with the prior written consent of Parent or as expressly contemplated by this
Agreement, the Company shall:
 
(a)           conduct its business in substantially the same manner as presently
being conducted and refrain from entering into any transaction or Contract other
than in the ordinary course of business and consistent with past practices; and
not make any Material change in its methods of management, marketing,
accounting, or operations;
 
(b)           obtain approval from Parent prior to undertaking any Material new
business opportunity outside the ordinary course of business;
 
(c)           confer at the request of Parent with one or more designated
representatives of Parent to report Material operational matters and to report
the general status of ongoing business operations;
 
8

--------------------------------------------------------------------------------


 
(d)           notify Parent of any governmental complaints, investigations or
hearings (or communications indicating that the same may be contemplated),
adjudicatory proceedings or submissions involving any Material property or other
Material Assets;
 
(e)           not (i) grant of any severance or termination pay to any current
or former director, officer or employee of the Company, (ii) enter into of any
employment, deferred compensation or other similar agreement (or any amendment
to any such existing agreement) with any current or former director, officer or
employee of the Company, (iii) increase in benefits payable under any existing
severance or termination pay policies or employment agreements, (iv) increase in
compensation, bonus or other benefits payable or otherwise made available to
current or former directors, officers or employees of the Company (other than in
the ordinary course of business salary increases for employees other than
officers and directors), (v)  declare or pay of any bonuses or year-end payments
to any current or former directors, officers or employees of the Company, or
(vi) establish, adopt, or amend (except as required by applicable Law), any
collective bargaining, bonus, profit sharing, thrift, pension, retirement,
deferred compensation, compensation, stock option, restricted stock or other
benefit plan or arrangement covering any current or former director, officer or
employee of the Company;
 
(f)           except in the ordinary course of business and consistent with past
practices, not (i) create or incur any indebtedness (or, even if in the ordinary
course of business, not in excess of $50,000 in the aggregate), or (ii) release
or create any Liens of any nature whatsoever except for Permitted Liens;
 
(g)           except in the ordinary course of business and, even if in the
ordinary course of business, then not in an amount to exceed $25,000
individually or $50,000 in the aggregate, not make or commit to make any capital
expenditure, or enter into any lease of capital equipment as lessee or lessor;
 
(h)           pay, prepay or discharge any liability other than in the ordinary
course of business or fail to pay any liability when due;
 
(i)           write-off or write-down any assets of the Company;
 
(j)           not amend the Articles of Incorporation, Bylaws or other governing
instruments of the Company, except as contemplated by this Agreement;
 
(k)           not make any changes in its accounting methods or practices or
revalue its Assets, except for (i) those changes required by GAAP, and
(ii) changes in its tax accounting methods or practices that may be necessitated
by changes in applicable Tax laws;
 
(l)           not issue, sell, pledge, encumber, authorize the issuance of,
enter into any Contract to issue, sell, pledge, encumber, or authorize the
issuance of, or otherwise permit to become outstanding, any additional shares of
the Company Stock;
 
(m)           not sell or otherwise dispose of any Material Asset or make any
Material commitment relating to its Assets other than in the ordinary course of
business or enter into or terminate any lease of real property other than in the
ordinary course of business;
 
9

--------------------------------------------------------------------------------


 
(n)           not purchase or redeem, or agree to purchase or redeem, any
security of the Company (including any share of Company Stock);
 
(o)           not transfer or license to any Person or otherwise extend, amend
or modify any rights to the Intellectual Property of the Company, other than in
the ordinary course of business consistent with past practice;
 
(p)           not (i) enter into any new Material Contract, other than in the
ordinary course of business consistent with past practices, or (ii) Materially
modify, amend or terminate any Material Contract to which the Company is a party
or waive, release, or assign any Material rights or claims thereunder, in any
such case in a manner Materially adverse to Parent;
 
(q)           not take any actions that would make any representation and
warranty of the Company hereunder inaccurate in any Material respect at the
Effective Time; or
 
(r)           authorize any, or commit or agree to take any of, the foregoing
actions.
 
5.2.         Satisfaction of Conditions Precedent.  During the term of this
Agreement, the Company will use its commercially reasonable best efforts to
satisfy or cause to be satisfied all the conditions precedent that are set forth
in Article 8, and the Company will use its commercially reasonable best efforts
to cause the Merger and the other transactions contemplated by this Agreement to
be consummated.
 
5.3.         Notification of Certain Matters.  The Company shall give prompt
notice to Parent of (i) the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which would cause any the Company representation
or warranty contained in this Agreement to be untrue or inaccurate at or prior
to the Effective Time and (ii) any failure of the Company to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder; provided, however, that the delivery of any notice pursuant to
this Section 5.3 shall not limit or otherwise affect the remedies available
hereunder to Parent.
 
ARTICLE 6
 
COVENANTS OF PARENT
 
6.1.         Obligations of Merger Sub.  Parent shall take all action necessary
to cause Merger Sub to perform its obligations under this Agreement and to
consummate the Merger on the terms and conditions set forth in this Agreement.
 
6.2.         Notification of Certain Matters.  Parent shall give prompt notice
to the Company of (i) the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which would cause any Parent representation or
warranty contained in this Agreement to be untrue or inaccurate at or prior to
the Effective Time and (ii) any failure of Parent to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 6.2 shall not limit or otherwise affect the remedies available hereunder
to the Company.
 
6.3.         Satisfaction of Conditions Precedent.  During the term of this
Agreement, Parent will use its commercially reasonable best efforts to satisfy
or cause to be satisfied all the conditions precedent that are set forth in
Article 8, and Parent will use its commercially reasonable best efforts to cause
the Merger and the other transactions contemplated by this Agreement to be
consummated.
 
10

--------------------------------------------------------------------------------


 
6.4.         Board Appointment.  At the Closing, the Parent shall appoint Robert
Jennings to serve on the Board of Directors of the Parent.
 
ARTICLE 7
 
COVENANTS OF PARENT AND THE COMPANY
 
7.1.         Notices of Certain Events.  The Company and Parent shall promptly
notify the other party of:
 
(a)           any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;
 
(b)           any notice or other communication from any governmental or
regulatory agency in connection with the transactions contemplated by this
Agreement; and
 
(c)           any actions, suits, claims, investigations or proceedings
commenced or, to its knowledge, threatened against, relating to or involving or
otherwise affecting such party that, if pending on the date of this Agreement,
would have been required to be disclosed pursuant to Articles 3 or 4 or that
relate to the consummation of the transactions contemplated by this Agreement or
any other development causing a breach of any representation or warranty made by
a party hereunder.  Delivery of notice pursuant to this Section 7.1 shall not
limit or otherwise affect remedies available to either party hereunder.
 
7.2.         Reasonable Efforts. The parties further agree to use commercially
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Merger and the other
transactions contemplated by this Agreement, including (A) the obtaining of all
other necessary actions or nonactions, waivers, consents, licenses, permits,
authorizations, orders and approvals from governmental authorities and the
making of all other necessary registrations and filings, (B) the obtaining of
all consents, approvals or waivers from third parties related to or required in
connection with the Merger that are necessary to consummate the Merger and the
transactions contemplated by this Agreement or required to prevent a Material
Adverse Effect on the Company from occurring prior to or after the Effective
Time, (C) the satisfaction of all conditions precedent to the parties’
obligations hereunder, and (D) the execution and delivery of any additional
instruments necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement.  Notwithstanding the foregoing
or any other provision of this Agreement, nothing in this Section 7.2 shall
limit a party’s right to terminate this Agreement pursuant to Section 9.1, so
long as such party has up to then complied with its obligations under this
Section 7.2.
 
11

--------------------------------------------------------------------------------


 
ARTICLE 8
 
CONDITIONS TO MERGER
 
8.1.         Condition to Obligation of Each Party to Effect the Merger. The
respective obligations of Parent, Merger Sub and the Company to consummate the
transactions contemplated herein are subject to the satisfaction or waiver in
writing at or prior to the Effective Time of the following conditions.
 
(a)           No Injunctions.  No temporary restraining order, preliminary or
permanent injunction issued by any court of competent jurisdiction preventing
the consummation of the transactions contemplated herein shall be in effect;
provided, however, that each party shall have used its commercially reasonable
best efforts to prevent the entry of such orders or injunctions and to appeal as
promptly as possible any such orders or injunctions and to appeal as promptly as
possible any such orders or injunctions that may be entered.
 
(b)           Company Shareholder Approval.  This Agreement and the Merger shall
have been approved and adopted by the requisite vote of the Company and the
Company’s shareholders in accordance with the Company’s Articles of
Incorporation and the NRS.
 
8.2.         Additional Conditions to Obligations of Parent and Merger Sub.  The
obligations of Parent and the Merger Sub to consummate the transactions
contemplated herein are also subject to the satisfaction or waiver in writing at
or prior to the Effective Time of the following conditions.
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement shall be true and correct
on and as of the Effective Time with the same force and effect as if made on and
as of the Effective Time.
 
(b)           Agreements and Covenants.  The Company shall have performed or
complied with all agreements and covenants required by this Agreement to be
performed or complied with by them on or prior to the Effective Time.
 
(c)           Consents Obtained.  All consents, waivers, approvals,
authorizations or orders required to be obtained, and all filings required to be
made, by the Company for the authorization, execution and delivery of this
Agreement and the consummation by it of the transactions contemplated hereby
shall have been obtained and made by the Company except for such consents,
waivers, approvals, authorizations and orders, which if not obtained, and such
filings, which if not made, would not be reasonably likely to have a Material
Adverse Effect on the Company or the Surviving Corporation.
 
(d)           Absence of Material Adverse Effect.  Since the date of the this
Agreement, there shall not have been any Material Adverse Effect on the Company,
other than any change that shall result from general economic conditions or
conditions generally affecting the industry in which the Company conducts
operations.
 
12

--------------------------------------------------------------------------------


 
8.3.         Additional Conditions to Obligations of the Company.  The
obligations of the Company to consummate the transactions contemplated herein
are also subject to the satisfaction or waiver in writing at or prior to the
Effective Time of the following conditions.
 
(a)           Representations and Warranties.  The representations and
warranties of Parent and Merger Sub contained in this Agreement shall be true
and correct in all respects on and as of the Effective Time, with the same force
and effect as if made on and as of the Effective Time.
 
(b)           Agreements and Covenants.  Parent and Merger Sub shall have
performed or complied with all agreements and covenants required by this
Agreement to be performed or complied with by them on or prior to the Closing.
 
ARTICLE 9
 
TERMINATION
 
9.1.         Termination.  This Agreement may be terminated at any time prior to
the Effective Time, whether before or after approval of the Merger by the
shareholders of the Company:
 
(a)           by mutual written agreement duly authorized by the Boards of
Directors of the Company and Parent;
 
(b)           by either party, if the other party has breached any
representation, warranty, covenant or agreement of such other party set forth in
this Agreement and such breach has resulted or can reasonably be expected to
result in a Material Adverse Effect on the Company or would prevent or
materially delay the consummation of the Merger;
 
(c)           by either party if the required approval of the shareholders of
the Company shall not have been obtained by reason of the failure to obtain the
required vote; or
 
(d)           by either party, if a permanent injunction or other order by any
Federal or state court which would make illegal or otherwise restrain or
prohibit the consummation of the Merger shall have been issued and shall have
become final and nonappealable.
 
9.2.         Notice of Termination.  Any termination of this Agreement under
Section 9.1 above will be effective by the delivery of written notice of the
terminating party to the other party hereto.
 
9.3.         Effect of Termination.  In the case of any termination of this
Agreement as provided in this Section 9, this Agreement shall be of no further
force and effect and nothing herein shall relieve any party from liability for
any breach of this Agreement.
 
ARTICLE 10
 
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS
 
All representations, warranties and covenants of the parties contained in this
Agreement will remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the parties to this Agreement, until the
date that is the first anniversary of the Closing Date, whereupon such
representations, warranties and covenants will expire (except for covenants that
by their terms survive for a longer period).
 
13

--------------------------------------------------------------------------------


 
ARTICLE 11
 
GENERAL PROVISIONS
 
11.1.        Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party to be notified; (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day;
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) two days after deposit with a
nationally recognized overnight courier, specifying two day delivery, with
written verification of receipt.  All communications shall be sent to the
parties at the following addresses or facsimile numbers specified below (or at
such other address or facsimile number for a party as shall be designated by ten
days advance written notice to the other parties hereto):
 
(a)
If to Parent or Merger Sub:

 
Drayton Harbor Resources, Inc.
104 Swallow Hill Drive
Barnstable, MA 02630
Attn: President
Ph: 508-362-4420
Fax: 508-362-4420
 
(b)
If to the Company:

 
LED Power, Inc.
711 Osborne Street
Vista, CA  92084
Attn: President
Ph:  619-246-2495
 
11.2.        Amendment.  To the extent permitted by Law, this Agreement may be
amended by a subsequent writing signed by each of the parties upon the approval
of the Boards of Directors of each of the parties, whether before or after any
shareholder approval of the issuance of the Merger Consideration has been
obtained; provided, that after any such approval by the holders of Shares, there
shall be made no amendment that pursuant to the NRS requires further approval by
such shareholders without the further approval of such shareholders.
 
11.3.        Waiver.  At any time prior to the Closing, any party hereto may
with respect to any other party hereto (a) extend the time for performance of
any of the obligations or other acts, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto, or (c) waive compliance with any of the agreements or
conditions contained herein.  Any such extension or waiver shall be valid if set
forth in an instrument in writing signed by the party or parties to be bound
thereby.
 
11.4.        Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty or agreement herein, nor shall any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other rights.  Except as otherwise provided hereunder, all
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
 
14

--------------------------------------------------------------------------------


 
11.5.        Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
11.6.        Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible, in a mutually acceptable manner, to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
11.7.        Entire Agreement.  This Agreement and the exhibits and schedules
attached hereto and thereto and the certificates referenced herein, constitutes
the entire agreement and supersedes all prior agreements and undertakings both
oral and written, among the parties, or any of them, with respect to the subject
matter hereof and, except as otherwise expressly provided herein.
 
11.8.        Assignment.  No party may assign this Agreement or assign its
respective rights or delegate their duties (by operation of Law or otherwise),
without the prior written consent of the other party.  This Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and assigns.
 
11.9.        Parties In Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, including, without limitation, by way of subrogation.
 
11.10.        Governing Law.  This Agreement will be governed by, and construed
and enforced in accordance with the laws of the State of Nevada as applied to
contracts that are executed and performed in Nevada, without regard to the
principles of conflicts of law thereof.
 
11.11.        Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  This Agreement shall
become effective when counterparts have been signed by each of the parties and
delivered by facsimile or other means to the other party.  Any party who
delivers a signature page via facsimile agrees to later deliver an original
counterpart to all other parties.
 


 
[Remainder of Page Intentionally Left Blank; Signature Page to Follow]
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement and Plan of Merger to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
 

  DRAYTON HARBOR RESOURCES, INC., a Nevada corporation                  
By:
      Name: John Lennon     Title:   President          

 
 

  DRAYTON ACQUISITION SUB, INC., a Nevada corporation                  
By:
      Name: John Lennon     Title:   Director          

 
 

  LED POWER, INC., a Nevada corporation                  
By:
      Name: Robert Jennings     Title:   President          

 
16

--------------------------------------------------------------------------------




EXHIBIT A
 
CERTAIN DEFINITIONS
 
The following terms, as used in the Purchase Agreement, have the following
meanings:
 
“Affiliate” shall mean with respect to any Person, any individual, corporation,
partnership, firm, joint venture, limited liability company, association,
joint-stock company, trust, unincorporated organization or Governmental Entity,
or other Person directly or indirectly controlling, controlled by or under
common control with such Person, including all officers and directors of such
Person.
 
“Assets” of a Person shall mean all of the assets, properties, businesses and
rights of such Person of every kind, nature, character and description, whether
real, personal or mixed, tangible or intangible, accrued or contingent, or
otherwise relating to or utilized in such Person’s business, directly or
indirectly, in whole or in part, whether or not carried on the books and records
of such Person, and whether or not owned in the name of such Person or any
Affiliate of such Person and wherever located.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company Disclosure Schedule” shall mean the written disclosure schedule
delivered on or prior to the date hereof by the Company to Parent that is
arranged in paragraphs corresponding to the numbered and lettered paragraphs
corresponding to the numbered and lettered paragraphs contained in the
Agreement.
 
“Company Stock” shall mean the common stock of the Company.
 
“Contract” means any written or oral agreement, arrangement, commitment,
contract, indenture, instrument, lease, obligation, plan, restriction,
understanding or undertaking of any kind or character, or other document to
which any Person is a party or by which such Person is bound or affecting such
Person’s capital stock, Assets or business.
 
“Default” shall mean (i) any breach or violation of or default under any
Contract, Order or Permit, (ii) any occurrence of any event that with the
passage of time or the giving of notice or both would constitute a breach or
violation of or default under any Contract, Order or Permit, or (iii) any
occurrence of any event that with or without the passage of time or the giving
of notice would give rise to a right to terminate or revoke, change the current
terms of, or renegotiate, or to accelerate, increase, or impose any liability
under, any Contract, Order or Permit.
 
“FINRA” means Financial Industry Regulatory Authority.
 
“Governmental Entity” shall mean any government or any agency, bureau, board,
directorate, commission, court, department, official, political subdivision,
tribunal, or other instrumentality of any government, whether federal, state or
local, domestic or foreign.
 
“Intellectual Property” shall mean all rights, privileges and priorities
provided under applicable Law relating to intellectual property, whether
registered or unregistered, including without limitation all (i) (a) inventions,
discoveries, processes, formulae, designs, methods, techniques, procedures,
concepts, developments, technology, mask works, new and useful improvements
thereof and know-how relating thereto, whether or not patented or eligible for
patent protection; (b) copyrights and copyrightable works, including computer
applications, programs, products, Software, databases and related items;
(c) trademarks, service marks, trade names, brand names, product names,
corporate names, logos and trade dress, the goodwill of any business symbolized
thereby, and all common-law rights relating thereto; and (d) trade secrets,
proprietary data and other confidential information; and (ii) all registrations,
applications, recordings, and licenses or other similar agreements related to
the foregoing.
 
A-1

--------------------------------------------------------------------------------


 
“Knowledge” means the actual knowledge of the officers of a party, and knowledge
that a reasonable person in such capacity should have after due inquiry.
 
 “Law” shall mean any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its Assets, liabilities
or business, including those promulgated, interpreted or enforced by any
Regulatory Authority.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect to such asset.
 
“Material” and “Materially” for purposes of this Agreement shall be determined
in light of the facts and circumstances of the matter in question; provided that
any specific monetary amount stated in this Agreement shall determine
materiality in that instance.
 
“Material Adverse Effect” means, with respect to any Person, a Material adverse
effect on the condition (financial or otherwise), business, assets, liabilities
or the reported or future results or prospects of such Person and its
subsidiaries taken as a whole.
 
“Order” shall mean any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local or foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Regulatory Authority.
 
“Parent Common Stock” shall mean the common stock of the Parent.
 
“Parent Disclosure Schedule” shall mean the written disclosure schedule
delivered on or prior to the date hereof by Parent to the Company that is
arranged in paragraphs corresponding to the numbered and lettered paragraphs
corresponding to the numbered and lettered paragraphs contained in the
Agreement.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.
 
“Permit” shall mean any federal, state, local, and foreign governmental
approval, authorization, certificate, consent, easement, filing, franchise,
letter of good standing, license, notice, permit, qualification, registration or
right of or from any Governmental Entity (or any extension, modification,
amendment or waiver of any of these) to which any Person is a party or that is
or may be binding upon or inure to the benefit of any Person or its securities,
Assets or business, or any notice, statement, filing or other communication to
be filed with or delivered to any Governmental Entity.
 
A-2

--------------------------------------------------------------------------------


 
“Permitted Liens” shall mean (a) Liens for taxes and assessments or governmental
charges or levies not at the time due or in respect of which the validity
thereof shall currently be contested in good faith by appropriate proceedings;
(b) Liens in respect of pledges or deposits under workers’ compensation laws or
similar legislation, carriers’, warehousemen’s, mechanics’, laborers’ and
materialmen’s and similar Liens, if the obligations secured by such Liens are
not then delinquent or are being contested in good faith by appropriate
proceedings; and (c) Liens incidental to the conduct of the business of the
Company which were not incurred in connection with the borrowing of money or the
obtaining of advances or credits and which do not in the aggregate Materially
detract from the value of its property or Materially impair the use thereof in
the operation of its business.
 
“Regulatory Authorities” shall mean, collectively, the Federal Trade Commission,
the United States Department of Justice, and all foreign, federal, state and
local regulatory agencies and other Governmental Entities or bodies having
jurisdiction over the parties and their respective Assets, employees, businesses
and/or subsidiaries, including the FINRA and the Securities and Exchange
Commission.
 
“Software” means and includes all computer programs, whether in source code,
object code or other form (including without limitation any embedded in or
otherwise constituting part of a computer hardware device), algorithms, edit
controls, methodologies, applications, flow charts and any and all systems
documentation (including, but not limited to, data entry and data processing
procedures, report generation and quality control procedures), logic and designs
for all programs, and file layouts and written narratives of all procedures used
in the coding or maintenance of the foregoing.
 
“Tax” or “Taxes” shall mean all United States federal, state, provincial, local
or foreign taxes and any other applicable duties, levies, fees, charges and
assessments that are in the nature of a tax, including income, gross receipts,
property, sales, use, license, excise, franchise, ad valorem, value-added,
transfer, severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Section 59A of the Code), customs, capital stock, real
property, personal property, alternative or add-on minimum, estimated, social
security payments, and health taxes and any deductibles relating to wages,
salaries and benefits and payments to subcontractors, together with all
interest, penalties and additions imposed with respect to such amounts.
 
“Third Party Software” means Software licensed or leased to the Company or its
subsidiaries by third parties, including commonly available “shrink wrap”
software copyrighted by third parties.
 
“Transaction Documents” means the Agreement and any other document executed and
delivered pursuant hereto together with any exhibits or schedules to such
documents.
 
A-3

--------------------------------------------------------------------------------


 
EXHIBIT B
 
NEVADA ARTICLES OF MERGER
 
Exhibit B

--------------------------------------------------------------------------------

